

113 S1704 IS: Affordable College Textbook Act 
U.S. Senate
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1704IN THE SENATE OF THE UNITED STATESNovember 14, 2013Mr. Durbin (for himself and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo expand the use of open textbooks in order to achieve savings for students.1.Short
			 titleThis Act may be cited as
			 the Affordable College Textbook Act .2.FindingsCongress finds the following:(1)The high cost of
			 college textbooks continues to be a barrier for many students in achieving
			 higher education.(2)According to the
			 College Board, during the 2012–2013 academic year, the average student budget for college books and supplies was $1,200.(3)The Government
			 Accountability Office found that new textbook prices increased 82 percent over the
			 last decade and that although Federal efforts to increase price transparency
			 have provided students and families with more and better information, more must
			 be done to address rising costs.(4)The growth of the
			 Internet has enabled the creation and sharing of digital content, including
			 open educational resources that can be freely used by students, teachers, and
			 members of the public.(5)Using open
			 educational resources in place of traditional materials in large-enrollment
			 college courses can reduce textbook costs by 80 to 100 percent.(6)Federal
			 investment in expanding the use of open educational resources could
			 significantly lower college textbook costs and reduce financial barriers to
			 higher education, while making efficient use of taxpayer funds.3.DefinitionsIn this Act:(1)Educational
			 resourceThe term educational resource means an
			 educational material that can be used in postsecondary instruction, including
			 textbooks and other written or audiovisual works.(2)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).(3)Open
			 educational resourceThe term open educational
			 resource means an educational resource that is licensed under an open
			 license and made freely available online to the public.(4)Open
			 licenseThe term open license means a worldwide,
			 royalty-free, non-exclusive, perpetual, irrevocable copyright license granting
			 the public permission to access, reproduce, publicly perform, publicly display,
			 adapt, distribute, and otherwise use the work and adaptations of the work for
			 any purpose, conditioned only on the requirement that attribution be given to
			 authors as designated.(5)Open
			 textbookThe term open textbook means an open
			 educational resource or set of open educational resources that either is a
			 textbook or can be used in place of a textbook for a postsecondary course at an
			 institution of higher education.(6)SecretaryThe
			 term Secretary means the Secretary of Education.4.Grant
			 program(a)Grants
			 authorizedFrom the amounts appropriated under subsection (i),
			 the Secretary shall make grants, on a competitive basis, to eligible entities
			 to support pilot programs that expand the use of open textbooks in order to
			 achieve savings for students.(b)Eligible
			 entityIn this section, the term eligible entity
			 means an institution of higher education or group of institutions of higher
			 education.(c)Applications(1)In
			 generalEach eligible entity desiring a grant under this section, after consultation with relevant faculty (including those engaged in the creation of open educational resources), 			 shall submit an application to the Secretary at such time, in such manner, and
			 accompanied by such information as the Secretary may reasonably require.(2)ContentsEach
			 application submitted under paragraph (1) shall include a description of the
			 project to be completed with grant funds and—(A)a plan for
			 promoting and tracking the use of open textbooks in postsecondary courses
			 offered by the eligible entity, including an estimate of the projected savings
			 that will be achieved for students;(B)a plan for
			 evaluating, before creating new open educational resources, whether existing
			 open educational resources could be used or adapted for the same
			 purpose;(C)a plan for
			 quality review and review of accuracy of any open educational resources to be
			 created or adapted through the grant;(D)a plan for
			 disseminating information about the results of the project to institutions of
			 higher education outside of the eligible entity, including promoting the
			 adoption of any open textbooks created or adapted through the grant; and(E)a statement on consultation with relevant faculty, including those engaged in the creation of open educational resources, in the development of the application.(d)Special
			 considerationIn awarding grants under this section, the
			 Secretary shall give special consideration to applications that demonstrate the
			 greatest potential to—(1)achieve the
			 highest level of savings for students through sustainable expanded use of open
			 textbooks in postsecondary courses offered by the eligible entity;(2)expand the use of
			 open textbooks at institutions of higher education outside of the eligible
			 entity; and(3)produce—(A)the highest
			 quality open textbooks;(B)open textbooks
			 that can be most easily utilized and adapted by faculty members at institutions
			 of higher education;(C)open textbooks
			 that correspond to the highest enrollment courses at institutions of higher
			 education; and(D)open textbooks
			 created or adapted in partnership with entities, including campus bookstores, that will assist in marketing
			 and distribution of the open textbook.(e)Use of
			 fundsAn eligible entity that receives a grant under this section
			 shall use the grant funds to carry out any of the following activities to
			 expand the use of open textbooks:(1)Professional
			 development for faculty and staff members at institutions of higher education,
			 including the search for and review of open textbooks.(2)Creation or
			 adaptation of open educational resources, especially open textbooks.(3)Development or
			 improvement of tools and informational resources that support the use of open
			 textbooks.(4)Research
			 evaluating the efficacy of the use of open textbooks for achieving savings for
			 students.(5)Partnerships with
			 other entities, including other institutions of higher education, for-profit
			 organizations, or nonprofit organizations, to carry out any of the activities
			 described in paragraphs (1) through (4).(f)LicenseEducational
			 resources created or adapted under subsection (e) shall be licensed under an
			 open license.(g)Access and
			 distributionThe full and complete digital content of each
			 educational resource created or adapted under subsection (e) shall be made
			 available free of charge to the public—(1)on an easily
			 accessible and interoperable website, which shall be identified to the
			 Secretary by the eligible entity; and(2)in a machine
			 readable, digital format that anyone can directly download, edit, and
			 redistribute.(h)ReportUpon
			 an eligible entity’s completion of a project supported under this section, the
			 eligible entity shall prepare and submit a report to the Secretary
			 regarding—(1)the effectiveness
			 of the pilot program in expanding the use of open textbooks and in achieving
			 savings for students;(2)the impact of the
			 pilot program on expanding the use of open textbooks at institutions of higher
			 education outside of the eligible entity;(3)educational
			 resources created or adapted under the grant, including instructions on where
			 the public can access each educational resource under the terms of subsection
			 (g); and(4)all project
			 costs, including the value of any volunteer labor and institutional capital
			 used for the project.(i)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section for each of the 5 succeeding
			 fiscal years after the enactment of this Act.5.Price
			 informationSection 133(b) of the
			 Higher Education Act of 1965 (20 U.S.C. 1015b(b)) is amended—(1)by striking
			 paragraph (6); and(2)in paragraph
			 (9);(A)by
			 striking subparagraphs (A) and (B); and(B)by
			 striking a college textbook that— and inserting a college
			 textbook that may include printed materials, computer disks, website access,
			 and electronically distributed materials..6.Sense of
			 CongressIt is the sense of
			 Congress that institutions of higher education should encourage the
			 consideration of open textbooks by faculty within the generally accepted
			 principles of academic freedom that establishes the right and responsibility of
			 faculty members, individually and collectively, to select course materials that
			 are pedagogically most appropriate for their classes.7.Report to
			 CongressNot later than July
			 1, 2016, the Secretary shall prepare and submit a report to the Committee on
			 Health, Education, Labor, and Pensions of the Senate and the Committee on
			 Education and the Workforce of the House of Representatives detailing—(1)the open
			 textbooks created or adapted under this Act;(2)the adoption of
			 such open textbooks; and(3)the savings
			 generated for students, States, and the Federal Government through the use of
			 open textbooks.8.GAO
			 reportNot later than July 1,
			 2017, the Comptroller General of the United States shall prepare and submit a
			 report to the Committee on Health, Education, Labor, and Pensions of the Senate
			 and the Committee on Education and the Workforce of the House of
			 Representatives on the cost of textbooks to students at institutions of higher
			 education. The report shall particularly examine—(1)the change of the
			 cost of textbooks;(2)the factors that
			 have contributed to the change of the cost of textbooks;(3)the extent to
			 which open textbooks are used at institutions of higher education; and(4)the impact of
			 open textbooks on the cost of textbooks.